Citation Nr: 1234700	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for lordosis of the thoracic spine.

5.  Entitlement to a compensable initial evaluation for bilateral hearing loss disability.

6.  Entitlement to an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  
The Veteran submitted additional written evidence at the hearing with a written waiver of RO consideration, which was signed by the Veteran.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the service-connected disabilities currently before the Board were placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issues on appeal as claims for higher, or compensable, initial evaluations of an original award.  Analysis of these issues therefore requires consideration of the ratings to be assigned effective from the date of award of service connection for the claims.

Although the Veteran has specifically sought service connection for PTSD, the Board is mindful of the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App 1 (2009), in which the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  In this regard, the Board notes that the RO only adjudicated the issue of entitlement to service connection for PTSD.  Thus, the Board is remanding, to the RO, the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD.  

The  issues of entitlement to service connection for bilateral plantar fasciitis, entitlement to service connection for an acquired psychiatric disability other than PTSD, and entitlement to an initial evaluation in excess of 10 percent for lordosis of the thoracic spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At a July 2012 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for a heart disability.

2.  The Veteran did not have service in combat, and there is no competent credible evidence of record that he was exposed to fear of hostile or enemy terrorist activity.

3.  The Veteran does not have a verified in-service stressor.

4.  There has been no demonstration by competent medical evidence that the Veteran has a diagnosis of PTSD.

5.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has PTSD causally related to active service.

6.  The Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level II hearing in the right ear and Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  PTSD was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 

3.  The criteria for entitlement to a compensable initial evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, at the July 2012 Board hearing, indicated that it his intent to withdraw the appeal for entitlement to service connection for a heart disability.  (See Board hearing transcript page 10.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a heart disability. 

Adjudicated claims

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In VA correspondence to the Veteran in May 2009, VA informed the appellant of what evidence was required to substantiate his claims, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of a disability rating and an effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

The Veteran is also challenging the initial rating assignment for his service-connected hearing loss disability.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

Duty to assist

With regard to the duty to assist, the claims file contains service personnel records, service treatment records (STRs), medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claims, to include his testimony.  

An examination with regard to the Veteran's hearing loss disability was obtained in August 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on an audiology examination of the Veteran, and an interview with the Veteran regarding his symptoms and complaints.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Veteran testified at the Board hearing that he believed that his hearing had worsened, since he was given the noncompensable rating, because he has a constant ringing.  The Veteran's "ringing" in the ears is evaluated under the Veteran's service-connected tinnitus, and is not applicable to his evaluation for his service-connected hearing loss disability.  The Veteran further testified that his hearing is "staying about the same." (See Board hearing transcript page 20.)  Thus, the Board finds that another VA examination is not needed.

The Board has considered whether the Veteran should be afforded a VA examination on the issue of entitlement to service connection for PTSD, and notes that the Veteran requested an examination for PTSD in October 2009 (See VA Form 21-4138).  The Board finds, however, that such an examination is not necessary to decide this claim.  The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran experienced his stressor event, is his own lay statement, as will be discussed below.  This evidence is insufficient to trigger VA's duty to provide an examination.  The Court has held that where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate a Veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of record "establishing that the Veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)).  The reason that the claim fails, as discussed below, is for not satisfying the combat presumption, not satisfying the fear of hostile enemy or terrorist activity element, and the lack of credible supporting evidence that the claimed in-service stressor occurred.  There is no reasonable possibility that a medical examination and opinion would aid in substantiating the Veteran's claim because it could not provide corroborating evidence of an alleged past event.  In addition, there is no clinical indication, or competent objective evidence, that the Veteran has PTSD which may be associated with the Veteran's service or with another service-connected disability. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006), 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4).  

The claims file includes a SSA report dated in August 2011.  It reflects that the Veteran had a psychological consultative evaluation in 2010.  A copy of the evaluation is not associated with the claims file.  Nevertheless, the Board finds that a remand to obtain the report is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."  In the present case, the SSA report reflects that the examiner found "no evidence of any mental or emotional illness."  In addition, the record reflects that the Veteran was granted SSA benefits due to his back, and not an acquired psychiatric disability.  Finally and importantly, the Board finds that the Veteran does not have a verified stressor; thus, a diagnosis of PTSD, if any, would be based on an unverified stressor, which is insufficient to warrant service connection in the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Service connection in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(3).

Applicable Law

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

PTSD

The first element of a claim for service connection is evidence of a current disability.  The Veteran avers that he has PTSD; however the competent clinical evidence of record does not reflect such a finding.  The evidence, as noted below, reflects that the Veteran has been diagnosed with cocaine dependence, alcohol abuse, and cannabis abuse.  The claims file does not include evidence of a clinical diagnosis of PTSD.  Moreover, the Veteran has not alleged that he has ever been clinically diagnosed with PTSD.  To the contrary, he testified at the Board hearing, that he did not have a diagnosis of PTSD.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for PTSD is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming arguendo that the Veteran had a diagnosis of PTSD, the Board finds, for the reasons noted below, that service connection is still not warranted.

The second element for entitlement to service connection is competent credible evidence of an in-service injury or disease.  The Veteran was in service from October 1975 to July 1976.  He did not serve in combat, or during the Vietnam War.  The Veteran has not claimed that he has PTSD due to a personal assault in service.  Moreover, the Veteran has not claimed that he has PTSD related to a fear of hostile military or terrorist activity.  Based on the foregoing, the Board finds that the law requires verification of a claimed stressor; no such verification is of evidence. 

In May 2009, the Veteran submitted a VA Form 21-0781, in which he stated that while in Mannheim, Germany in 1977, there was a race riot between black and white soldiers.  He stated that this incident has "haunted" him every since.  He reported that he was not brought up "that way" and that the incident is a "life long trauma."  The Veteran did not testify at the Board hearing that he himself participated in any riots or that he actually witnessed any riots.  He stated that there were "race riot issues."

Initially, the Board notes that the Veteran was not in service in 1977.  Moreover, there is no evidence of record to corroborate that the Veteran was involved in, or witnessed, a race riot in service.  There is no objective evidence of record to support a finding that there was even a riot in Mannheim, Germany during the Veteran's service there.  The Veteran's service personnel records reflect that he served in Germany from February 1976 to July 1976.  His military occupational specialty (MOS) was as a motor transport operator.  The evidence does not reflect duty, such as with the military police, which would involve exposure to a riot.  

In addition, the Veteran's STRs and personnel records are negative for any indication that he witnessed, or was involved in, a riot.  The Veteran's STRs are negative for any complaints of, or treatment for, a mental disability or injuries due to a riot.  Based on the foregoing, the Board finds that the record does not support the Veteran's claimed stressor, nor has it been shown to be consistent with the places, types, and circumstances of the Veteran's service.  Moreover, the record does not support any in-service incident of depression, anxiety, or any other symptoms which may be attributable to PTSD.  His June 1976 report of medical history for separation purposes reflects that he denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  The claims file includes a June 1976 report of mental status evaluation.  It reflects that the Veteran had no significant mental illness, and had normal behavior and level (not depressed) mood.  

A June 2000 VA SATP (substance abuse treatment program) admission evaluation note reflects that the Veteran sought treatment for cocaine dependency.  The Veteran reported that he was discharged early from the army because he told the service that he had a drug problem.  The Veteran's report of medical examination for separation purposes reflects that he was "not drug dependent."  The Veteran reported a history of a father who used drugs and was "in and out" of prisons, and a mother who was hard working and who disciplined him by whipping him.  The Veteran was diagnosed with cocaine dependence, alcohol abuse, and cannabis abuse.  The report is negative for any traumatic experience or depression in service. 

An April 20, 2007 VA clinical record reflects that the Veteran sought treatment for cocaine use.  It was noted that he had no history of mental illness and the Veteran did not feel that he had a problem in that area.  It was further noted that he had never attempted suicide, and was free of suicidal ideation, homicidal ideation, and auditory/visual hallucinations.  A depression screening revealed that he scored a "0".  A PTSD screening reflected that he scored a "0"; thus, indicating against depression and/or PTSD.

An April 23, 2007 VA clinical record reflects that the Veteran reported that his current depression was a "0" on a scale of 10.  He denied current or history of self harm thoughts or plans.  He also denied thoughts of harm to others, visual hallucinations, or current paranoid.  He also denied PTSD.  

A November 2007 VA clinical record reflects that the Veteran's father died of a drug overdose, and that the Veteran's brothers used drugs.  The Veteran was diagnosed with unspecified house or economic circumstance, substance abuse, and adult antisocial behavior.  It was noted to rule out borderline 301.83 (borderline personality disorder) versus antisocial personality disorder.  The report is negative for any traumatic experience in service. 

A December 2008 VA clinical record reflects that the Veteran sought treatment for substance abuse.  He reported that he was depressed.  He further reported that his substance abuse relapse triggered his depression.  The report is negative for any traumatic experience in service. 

February 2009 VA clinical records reflect that the Veteran reported that he felt depressed and had been "suffering with depressed mood for many years."  A depression screen was suggestive of severe depression.  The report is negative for any traumatic experience in service. 

An August 2011 SSA record reflects that the Veteran underwent a psychological consultative evaluation in January 2010.  According to the SSA report, the clinician found "no evidence of any mental or emotional illness." 

The Board notes that the Veteran has not been shown to possess medical training or expertise necessary to render a competent diagnosis or etiology finding, thus, he is not competent to diagnose PTSD, or to relate any such disability to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The competent clinical evidence of record is against a finding that the Veteran has PTSD causally related to active service.  The Board finds that the preponderance of the evidence is against a grant of service connection and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating hearing loss disability

The Veteran is service-connected for bilateral hearing loss disability evaluated as noncompensable effective from April 8, 2009.  The Veteran avers that he is entitled to a higher, or compensable, evaluation.  

The pertinent competent clinical evidence of record consists of an August 2009 examination report.  The report revealed the relevant pure tone thresholds, in decibels, were as follows:   





HERTZ




1000
2000
3000
4000
RIGHT

10
15
10
20
LEFT

10
20
20
30

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 13.75 decibels.  His pure tone threshold average for the left ear was recorded as 20 decibels.  His speech recognition ability was 90 percent for the right ear and 92 percent for the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the audiometric examination findings, the Veteran's right ear hearing loss is a Level II impairment based on a pure tone threshold average of 13.75 decibels and a 90 percent speech recognition score.  The Veteran's left ear hearing loss is a Level I impairment based on a pure tone threshold average of 20 decibels and a 92 percent speech recognition score.  Therefore, the right ear is the poorer ear.

Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.  The Board has considered the provisions of 38 C.F.R. § 4.86 and Table VIA but finds that they are not applicable based on the Veteran's pure tone thresholds.  

As noted above, the Veteran testified at the Board hearing that he believed that his hearing had worsened since he was given the noncompensable rating because he has a constant ringing.  The Veteran's "ringing" in the ears is evaluated under the Veteran' service-connected tinnitus, and is not applicable to his evaluation for his service-connected hearing loss disability.  

The Board acknowledges that the Veteran testified that he has been told that he has the volume tuned loud while watching television, but that it does not seem loud to him.  The Board notes that this is the same complaint that the Veteran had at the August 2009 VA examination.  In determining the actual degree of disability for the Veteran's bilateral hearing loss disability, the objective examination is the most probative evidence of record of the degree of the Veteran's impairment.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

In conclusion, a compensable rating is not appropriate for the Veteran's bilateral hearing loss disability for any period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  The Veteran has not averred, and the evidence does not reflect, any level of severity and symptomatology outside of the rating criteria.  As noted above, the Board acknowledges that the Veteran has reported difficulty hearing the television; however, the Board finds that such is not an exceptional disability picture. 
 The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  

The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  In addition, exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence is against a finding that a claim for TDIU based on the Veteran's hearing loss disability has been reasonably raised by the record.   



ORDER

The appeal as to the issue of entitlement to service connection for a heart disability is dismissed.

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable initial evaluation for bilateral hearing loss disability is denied.


REMAND

Bilateral Foot Disability

The Veteran asserts that he has bilateral plantar fasciitis.  (At the July 2012 Board hearing, the Veteran's accredited representative referred to the Veteran's claimed disability as claw foot.  (See Board hearing transcript page 3.)  The Board notes that plantar fasciitis is not the same disability as claw foot and finds that it was a misstatement by the representative.)  The Veteran testified at the Board hearing that he has pain in his right ankle, and calluses of the feet.  He further reported that walking and standing are painful.  

A May 2009 VA clinical record reflects that the Veteran reported that he has had foot problems since he was in the military.  He reported calluses and toenail problems.  Upon clinical examination, it was noted that the Veteran had scaly feet and thick dystrophic toe nails consistent with possible fungus.  An August 2009 examination report reflects that the Veteran's gait and station are normal.

The Veteran STRs reflect that he complained of right foot pain in March 1976.  It was noted that moleskin pads would be created to be used by the Veteran.  The STRs also noted that he had callus formation.  The Veteran's June 1976 report of medical history for separation purposes reflects that he complained of having foot trouble. 

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination and opinion as to whether he has a currently diagnosed foot disability, and if so, whether it is as likely as not causally related to active service.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

Acquired Psychiatric Disability other than PTSD

The Veteran filed a claim for entitlement to service connection for PTSD, which has been denied above as there is no diagnosis of PTSD, no confirmed in-service stressor, and no medical nexus opinion relating any mental disability to service.  As noted above, in Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  

An April 20, 2007 VA clinical record reflects that a depression screening revealed that the Veteran scored a "0".  An April 23, 2007 VA clinical record reflects that the Veteran reported that his current depression was a "0" on a scale of 10.  A November 2007 VA clinical record reflects that the Veteran's father died of a drug overdose, and that the Veteran's brothers used drugs.  The Veteran was diagnosed with unspecified house or economic circumstance, substance abuse, adult antisocial behavior.  It was noted to rule out borderline 301.83 (borderline personality disorder) versus antisocial personality disorder.  A December 2008 VA clinical record reflects that the Veteran sought treatment for substance abuse.  He reported that he was depressed.  He further reported that his substance abuse relapse triggered his depression.  February 2009 VA clinical records reflect that the Veteran reported that he felt depressed and had been "suffering with depressed mood for many years."  A depression screen was suggestive of severe depression.  An August 2011 SSA record reflects that the Veteran underwent a psychological consultative evaluation in January 2010.  According to the SSA report, the clinician found "no evidence of any mental or emotional illness." 

Although none of the records of evidence reflect that the Veteran has a diagnosis of an acquired psychiatric disability causally related to service, based on the Court's decision in Clemons, the Board finds that the RO should adjudicate the issue of entitlement to an acquired psychiatric disability other than PTSD.  (In this regard, the Board notes that there is no evidence to substantive the Veteran's claim that there was a racial riot while he was stationed in Mannheim, Germany.)  The Board also finds that VA should attempt to obtain all SSA records. 

Rating lordosis of the thoracic spine

The Veteran testified at the July 2012 Board hearing that he was prescribed a cane by this primary care physician at the Fresno VAMC.  He also stated that he received an MRI and that he has two disc bulges.  The claims file includes a VA examination report from February 2011.  It reflects that there was a wide disparity between the Veteran's subjective complaints and the clinical objective findings.  The examiner noted that the Veteran had a positive Waddell test.  The examiner also noted that an MRI, although not felt to be necessary, might be helpful.  The VA examination report is dated February 24, 2011.  The claims file includes an MRI report dated March 25, 2011.  The Board finds that a supplemental clinical opinion, with consideration of the March 2011 MRI report, would be useful to the Board in adjudicating the Veteran's claim.  

In this regard, the Board notes that the Veteran is service-connected for lordosis of the spine; thus, in rendering a supplemental opinion, the clinician should discuss the relationship, if any, between disc bulges and lordosis, to include whether it is as likely as not that the Veteran's disc bulges are causally related to, or aggravated by, his service connected lordosis.

In February 2012, the Veteran's accredited representative submitted an SSA award decision.  The SSA record reflects that the Veteran had a report from his primary care provider and from an internal medicine clinician.  The Board finds that VA should attempt to obtain the entire SSA record, to include exhibits noted in the SSA report associated with the claims file.

The  issue of entitlement to service connection for a back disability other than lordosis of the spine, to include as secondary to service connected lordosis of the spine, has been raised by the record, but has not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it, and it is referred to the  RO for adjudication.  The Board finds that the referred issue of entitlement to service-connection for a back disability, other than lordosis, may impact the issue of entitlement to an increased rating for lordosis of the thoracic spine. See Tyrues v. Shinseki, 23Vet. App. 166 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. CT. 75 (U.S. Oct. 3, 2011). Thus, a decision by the Board of the Veteran's claim for entitlement to a rating in excess of 10 percent for lordosis of the thoracic spine would be premature at this point. See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and attempt to obtain all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  Associate all obtained records with the claims file.

2.  Thereafter, forward the Veteran's claims file to the February 2011 VA examiner or, if unavailable, to another appropriate VA clinician and request that the clinician provide a supplemental opinion with regard to the Veteran's service-connected lordosis.  The clinician should opine as to whether the March 2011 MRI results, or SSA records, if any, alter the February 2011 opinion, and should provide a rationale for his opinion.  

3.  Schedule the Veteran for a VA examination with the appropriate clinician to determine whether the Veteran has a bilateral foot disability, and if so, whether any such disability is at least as likely as not (50 percent or greater probability) casually related to the Veteran's military service.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder, to include the Veteran's STRs, and this fact should be noted in the accompanying medical report.

4.  Adjudicate the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.

5.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

6.  Adjudicate the issue of entitlement to service connection for a low back disability other than lordosis of the thoracic spine, to include as secondary to a service-connected disability.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If a timely notice of disagreement is received, issue a statement of the case to the Veteran and his representative.  Only if a timely substantive appeal is received should the issue be returned to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


